Citation Nr: 1803163	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  12-21 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bronchitis. 

2.  Entitlement to service connection for sleep apnea. 

3.  Entitlement to an effective date earlier than May 26, 2009, for the grant of service connection for bilateral hearing loss. 

4.  Entitlement to a higher initial rating for bilateral hearing loss rated as noncompensable prior to November 7, 2016; and at 10 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to March 1969.  His awards and decorations included: a National Defense Service Medal; a Vietnam Service Medal; a Vietnam Campaign Medal; and a Bronze Star with a "V" Device.  The Board sincerely thanks him for his service to his country.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.  The rating decision granted service connection for bilateral hearing loss, effective May 26, 2009, assigned a 0 percent rating for hearing loss, and denied service connection for bronchitis and sleep apnea.  A subsequent December 2016 rating decision increased the rating for hearing loss to 10 percent, effective November 7, 2016.

In May 2017, the Veteran testified before the undersigned at a Travel Board hearing; a transcript of which is associated with the record.  



FINDINGS OF FACT

1.  At the May 2017 Travel Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw the petition to reopen the claim for entitlement to service connection for bronchitis.

2.  At the May 2017 Travel Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw the appeal for entitlement to service connection for sleep apnea.  

3.  An unappealed December 2004 rating decision denied reopening the Veteran's claim for entitlement to service connection for bilateral hearing loss on the basis that new and material evidence had not been received; new and material evidence was not received within one year of that decision.

4.  After the December 2004 rating decision, the first communication from the Veteran evidencing an intent to file a claim for bilateral hearing loss was received on May 26, 2009.  

5.  Prior to November 7, 2016, the Veteran's bilateral hearing loss has manifested in no greater than a Level II impairment of the right ear, and a Level III impairment of the left ear.  

6.  From November 7, 2016, the Veteran's bilateral hearing loss has manifested in no greater than a Level III impairment of the right ear, and a Level IV impairment of the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the petition to reopen the claim for entitlement to service connection for bronchitis are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal for entitlement to service connection for sleep apnea are met. 38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

3.  An effective date prior to May 26, 2009, for the grant of service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 5101, 5110; 38 C.F.R. §§ 3.151, 3.155, 3.400.  

4.  Prior to November 7, 2016, the criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.321, 4.85, Diagnostic Code 6100.

6.  From November 7, 2016, the criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.321, 4.85, Diagnostic Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, at the May 2017 Travel Board hearing the Veteran advised the undersigned that he withdrew his claims for sleep apnea and bronchitis.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals, and they are dismissed.

II. 
Earlier Effective Date: Hearing Loss

The Veteran claims entitlement to an effective date earlier than May 26, 2009, for the grant of service connection for bilateral hearing loss.  Specifically, he claims that the effective date should go back to January 8, 2003, the date he signed his initial claim.  Further, in the July 2010 Notice of Disagreement, the Veteran claimed that the RO had made an error when it initially denied this claim.  As explained further below, the Board finds that an earlier effective date is not warranted. 

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation, the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  

Where new and material evidence, other than service department records, has been submitted to reopen a prior claim for service connection, the effective date will be either the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  Id at § 3.400(q).  If there is a prior final VA denial of the benefit sought, the effective date cannot be earlier than a subsequent claim to reopen.  See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244 (2002), aff'd 349 F.3d 1326 (Fed. Cir. 2003).  In Sears, the Court explained that the statutory framework did not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim.  The Court explained that the term "new claim" as it appeared in 38 C.F.R. § 3.400(q) means a claim to reopen a previously and finally decided claim. 

In order for a veteran to be awarded an effective date based on an earlier claim, he or she has to show CUE in the prior denial of the claim.  38 C.F.R. §§ 3.104(b), 3.105(a); Flash v. Brown, 8 Vet. App. 332, 340 (1995).  However, in this case, the issue of CUE in a specific prior VA decision has not been raised by the Veteran or his representative, and, therefore, it is not before the Board at this time.  Significantly, there is no suggestion in this case that the May 2004 and/or December 2004 rating decisions undebatably would have granted service connection for bilateral ear hearing loss based on the evidence of the record at the time.  CUE must be undebatable and an error of a sort which, had it not been made, would have manifestly changed the outcome at the time it was made; the determination of CUE must be based on the record and law that existed at the time of the prior adjudication.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993).

Another exception to finality of a prior decision provides that when new and material evidence which leads to the allowance, other than service treatment records, is received within one year of notification of the prior disallowance, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400 (q)(1).  However, this provision is not applicable to this case, as new and material evidence was not received within one year of a prior disallowance.

When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155(c).

It is noted that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminates the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply.

VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

In this case, a claim of entitlement to service connection for bilateral hearing loss was received in January 2003.  The claim was denied by a May 2004 rating decision.  A December 2004 rating decision then denied reopening the claim on the basis that new and material evidence had not been received.  The Veteran did the not file an appeal in relation to either of these rating decisions within one year.  As such, the decisions are final.
 
In a statement received by VA on May 26, 2009, the Veteran submitted an informal claim to reopen his claim for service connection for bilateral hearing loss.  

A careful review of the evidentiary record does not reflect any claim, formal or informal, requesting or evidencing a belief in entitlement to the benefit between the December 2004 rating decision and the May 2009 claim.  Following development of the evidence after the May 2009 claim to reopen, including a January 2010 VA examination (which found that the Veteran's current bilateral hearing loss and tinnitus are as likely as not related to service), a June 2010 rating decision granted service connection for bilateral hearing loss, rated as noncompensable, effective May 26, 2009, the date of receipt of his reopened claim.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The Board observes that 38 C.F.R. § 3.157(b)(1) provides that the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital may be accepted as the date of receipt of a claim.  The provisions of this paragraph, however, apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  See Sears v. Principi, 16 Vet. App. 244, 247 (2002) (stating that 38 C.F.R. § 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  Consequently, this regulation does not apply to service connection claims, the claim sought to be reopened. 

The date of receipt of the instant claim to reopen is May 26, 2009.  There is no evidence or correspondence in the record raising a claim for, or challenging the denial of, bilateral hearing loss received between the unappealed May and December 2004 rating decisions and the May 26, 2009 petition to reopen.  Therefore, May 26, 2009 is the earliest possible (and appropriate) effective date for the grant of service connection for hearing loss.

The facts pertaining to this claim are clear; there is no doubt to be resolved. Accordingly, this appeal must be denied.

III. Higher Initial Ratings: Bilateral Hearing Loss

A. Higher Ratings

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Moreover, adjudication of a claim for a higher initial disability rating should include specific consideration of whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App, 119 (1999).

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  The Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

B. Rating Criteria

Disability ratings for hearing loss are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.

The Rating Schedule provides a table (Table VI) to determine for rating purposes a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including pure tone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on pure tone threshold testing.  See 38 C.F.R. § 4.85, Table VIA.

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometric test.  The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e).

The provisions of 38 C.F.R. § 4.86(a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever result provides the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

C. Factual Background and Analysis

The Veteran filed his petition to reopen his claim for entitlement to service-connection for bilateral hearing loss in May 2009.  In June 2010, the RO reopened and granted this claim, and assigned a 0 percent rating, effective May 26, 2009.  In July 2010, the Veteran filed a Notice of Disagreement wherein he claimed that he should be entitled to a higher initial rating.  

In May 2009, the Veteran underwent an audiological examination with a private medical provider.  In the associated worksheet, the Veteran reported that he noticed that people seemed to mumble.  He asked others to repeat themselves, and sometimes heard words, but did not understand them.  He had difficulty hearing in noisy places, and found it difficult to understand people if he was not facing them.  Others complained that he set the television too loud, and he was told that he spoke loudly.  He occasionally missed the ringing of the telephone, and avoided social events due to his hearing difficulty.  

The left and right ear pure tone thresholds, in decibels, from the May 2009 private audiological examination were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
35
70
60
LEFT
30
15
65
70
65

The private medical examiner did not report any the speech recognition values of either of the Veteran's ears.  Thus this private audiometry examination does not satisfy the regulatory requirements for hearing evaluations under 38 C.F.R. § 4.85(a).  The Board observes that 38 C.F.R. § 4.85(c) states that hearing impairment may be determined based on puretone threshold averages where the examiner certifies that use of the Maryland CNC speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  Regardless, applying C.F.R. § 4.85, Table VIA to the May 2009 private audiology data does not reveal that a higher rating is warranted.  The Veteran's right ear hearing loss is a Level II impairment, and the left ear hearing loss is a Level III impairment.  The Board has considered the provisions of 38 C.F.R. § 4.86, and finds that they do not apply as no exceptional pattern of hearing impairment is shown.  Applying the hearing levels from Table VIA to Table VII, based on the results of the May 2009 audiogram examination findings, a noncompensable rating is derived.

In a June 2009 statement, the Veteran reported that he expected "his hearing loss [to] be granted with full compensation." 

A January 2010 VA audiological examination report was completed for the purposes of evaluating the Veteran's hearing acuity in each ear.  The January 2010 VA examination report reveals that relevant pure tone thresholds, in decibels, following audiometric testing were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
40
55
60
LEFT
30
25
55
55
60

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 88 in the left ear.  

Applying 38 C.F.R. § 4.85, Table VI to the January 2010 VA audiology data: the Veteran's right ear hearing loss is a Level II impairment, and the left ear hearing loss is a Level II impairment.  The Board has considered the provisions of 38 C.F.R. § 4.86, and finds that they do not apply as no exceptional pattern of hearing impairment is shown.  Applying the hearing levels from Table VI to Table VII, based on the results of the January 2010 audiogram examination findings, a noncompensable rating is derived.

During a March 2010 VA audiology consultation, the Veteran reported significant hearing difficulties in most situations.  Upon audiometric testing, it was indicated that the Veteran bilateral had normal hearing up to 1k hertz, thereafter he had a mild to moderately-severe sensorineural hearing loss.  Hearing aids were recommended to the Veteran.  

In the July 2010 Notice of Disagreement, the Veteran claimed that his hearing loss should be rated as 10 percent or greater.  He noted that he was issued hearing aids.  In a statement from this time, the Veteran restated the above claim, and asserted that his hearing aids should be considered.  

In the July 2012 VA Form 9, the Veteran again argued that his hearing loss should be rated as at least 10 percent disabling.  

At the November 2016 VA hearing loss examination, the Veteran complained that his hearing loss impacted the ordinary conditions of daily life, including his ability to work.  The reported effect was that he was "hard of hearing" and he would ask others to repeat themselves. 

A November 2016 VA audiological examination report was completed for the purposes of evaluating the Veteran's hearing acuity in each ear.  The November 2016 VA examination report reveals that relevant pure tone thresholds, for air conduction testing, in decibels, following audiometric testing were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
40
65
65
LEFT
20
10
55
65
70

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 76 in the left ear.  

Applying 38 C.F.R. § 4.85, Table VI to the November 2016 VA audiology data: the Veteran's right ear hearing loss is a Level III impairment, and the left ear hearing loss is a Level IV impairment.  The Board has considered the provisions of 38 C.F.R. § 4.86, and finds that they do not apply as no exceptional pattern of hearing impairment is shown.  Applying the hearing levels from Table VI to Table VII, based on the results of the November 2016 audiogram examination findings, a 10 percent rating is derived.

The Veteran additionally underwent a bone conduction audiological testing during this examination.  The relevant pure tone thresholds, in decibels, following audiometric testing were as follows.  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
45
60
60
LEFT
20
10
45
60
60

The Board notes that no speech discrimination score was directly associated with the bone conduction testing.  The Board notes that without applying the above noted speech recognition scores, and using Table VIA, the Veteran's right and left ear impairment would each be measured as a Level II impairment.  However, applying the above noted speech recognition abilities, and utilizing Table VI, the Veteran's right and left ear impairment would each be measured as a Level III impairment.  The Board has additionally considered the provisions of 38 C.F.R. § 4.86, and finds that they do not apply as no exceptional pattern of hearing impairment is shown.  Significantly, neither of the above bone conduction findings when applied to Table VII would allow for a compensable disability rating.  As such, the Board finds, giving the Veteran the benefit of the doubt, that the more favorable air conduction results shall be considered in the evaluation of the severity of the Veteran's bilateral hearing loss. 

In a December 2016 VA audiology note, the Veteran was noted to have scored a 28 on the PEHA which indicated a severe hearing handicap. 

At the May 2017 hearing, the Veteran contended that the disability rating for his hearing loss should be higher.  

The Board finds that the VA audiometric examination reports discussed above are highly probative evidence in evaluating the severity of the Veteran's hearing loss.  The January 2010 and November 2016 VA examination reports discussed above are not contradicted by any other probative evidence.  No other evidence of record, to include the May 2009 private medical audiology report, shows audiometric findings meeting the criteria to allow for a higher rating for hearing loss at any time during this appeal.  Thus, the Board finds the VA examination reports to be persuasive in showing that the Veteran's hearing loss has not met the criteria for a compensable rating prior to November 7, 2016 (the date of the November 2016 VA examination).  From that point, the persuasive evidence is against finding of a rating in excess of 10 percent.  As such, prior to November 7, 2016, a compensable rating for bilateral hearing loss is not warranted; thereafter, a rating in excess of 10 percent is not warranted.  

The Board notes that the Veteran has reported significant hearing difficulties in most situations.  The Veteran's lay testimony is credible evidence and competent to describe his difficulty hearing and the effect of his hearing while speaking to others, and the Board has taken the functional effects of this disability into consideration.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Board understands the Veteran's belief that the severity of his hearing loss should warrant a disability rating of 10 percent or more, and the Board recognizes the frustration caused by the described difficulties.  However, schedular disability ratings for hearing loss are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Board must rely upon specialized audiometric evaluations to assess the medical severity of the Veteran's hearing loss.  Thus to the extent that the Veteran claims that his use of hearing aids should be considered for rating purposes, the underlying symptoms (i.e., the functional effects of difficulty hearing and understanding speech) that result in the need for same are considered and addressed by the rating criteria.  See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (when "hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria"). 

In sum, prior to November 7, 2016, a compensable rating for bilateral hearing loss is not warranted; thereafter, a rating in excess of 10 percent is not warranted.  



ORDER

The appeal for entitlement to service connection for sleep apnea is dismissed.

The appeal to reopen the claim of entitlement for service connection for bronchitis is dismissed.

An effective date prior to May 26, 2009 for the award of service connection for bilateral hearing loss is denied.

Prior to November 7, 2016, a compensable rating for bilateral hearing loss is denied. 

From November 7, 2016, a rating in excess of 10 percent for bilateral hearing loss is denied. 




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


